Citation Nr: 1809496	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-13 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to December 8, 2008 for service connection of PTSD, to include whether there was clear and unmistakable error (CUE) in the June 22, 1990 rating decision that denied service connection for a nervous disorder.

2.  Entitlement to an effective date prior to December 8, 2008 for the grant of a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979, and from November 1979 to June 1980.

This appeal to the Board of Veterans' Appeal arises from rating decisions in June 1990 and December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Los Angeles, California RO now has jurisdiction.

By way of background, the RO denied entitlement to service connection in June 1990 for a nervous disorder.  In December 2009, the RO granted service connection for PTSD with an evaluation of 50 percent disabling, effective from June 8, 2009.  In an August 2011 rating decision, the RO granted an increased initial rating of 70 percent disabling for the PTSD, and granted TDIU effective from April 11, 2011.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993).  In a February 2014 rating decision, the RO granted an earlier effective date of December 8, 2008 each for service connection of the PTSD, still at 70 percent disabling, and the effective date for the TDIU.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing in August 2017.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of an increased rating for PTSD has been raised by the record in an August 11, 2017 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Clear and Unmistakable Error (CUE)

A decision of the RO or the Board will be final and binding upon all VA field offices as to conclusions based on evidence on file at that time and will not be subject to revision on the same factual basis, except by duly constituted appellate authorities, for new and material evidence, or for clear and unmistakable error (CUE). 38 C.F.R. § § 3.104(a), 3.105(a). CUE is a very specific and rare kind of error of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ; that the result would have been manifestly different but for the error. 38 C.F.R. § 20.1404. 

CUE is evaluated using the law that existed when that decision was made. Bell v. Derwinski, 2 Vet. App. 611 (1992).  To warrant revision of a decision on the grounds of CUE, there must have been an error which, had it not been made, would have manifestly changed the outcome when it was made.

Here, in the August 2017 hearing with the undersigned VLJ, the Veteran's representative asserted that the June 1990 rating decision which denied service connection for a claim of nervous disorder was CUE.  However, the Board does not have jurisdiction of this CUE claim, because it has not been adjudicated in the first instance by the RO.

The United States Court of Veterans Appeals (the Court) has addressed the question of determining when there is clear and unmistakable error (CUE) in a prior decision.  In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort of error that, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313-14.  See also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 1999).  The Court has also stated that CUE is a type of error in which reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell, 3 Vet. App. at 313-14.

38 U.S.C. § 5109A and 38 C.F.R. § 3.105 govern CUE in RO rating decisions. A Veteran's assertion of a particular clear and unmistakable error by the RO constitutes a distinct claim.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Each new theory of CUE is a separate and distinct matter, and the Board lacks jurisdiction over any theory of CUE in a rating decision that has not been adjudicated by the RO in the first instance. Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  When CUE is alleged with a rating decision, the CUE motion is filed with the RO and first adjudicated by the RO. See Jarrell at 330.  Thus, the Veteran's claim of CUE in the June 1990 rating decision must be referred back to the RO to be adjudicated in the first instance, as the Board does not have jurisdiction over this CUE claim.

In addition, adjudication of the CUE claim would materially affect a determination of the earlier effective date claims for the service-connected PTSD and TDIU and are thus inextricably intertwined with the CUE claim discussed above.  Thus, they are remanded and deferred until the adjudication of the CUE claim as discussed above. Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  When assigning a disability rating or an effective date after a final decision has been revised based on clear and unmistakable error, the duty to assist may require that a retrospective medical examination and opinion be obtained where there is not enough evidence to assign evaluations for the time period in question and the evidence of record indicates that a higher rating or ratings may be warranted. Chotta v. Peake, 22 Vet. App. 80 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ensure the Veteran is apprised of all appropriate VCAA and other notice pertinent to all of his claims, to include his CUE claim with the RO.

2.  Adjudicate the issue of whether the June 22, 1990 rating decision, which denied entitlement to service connection for a nervous disorder, should be revised or reversed on the grounds of CUE.  

Thereafter, depending on the outcome of the CUE claim, readjudicate the intertwined earlier-effective-date claims for the service-connected PTSD and TDIU. Depending on the service connection and effective dates after adjudication of the CUE claim, obtain a retrospective opinion from an appropriate VA medical professional to evaluate the effective date of service connection of the PTSD and the effective date of the TDIU.

If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




